IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43978

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 721
                                                )
       Plaintiff-Respondent,                    )   Filed: October 5, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
GENE BENJAMIN KASTNER,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of three years, for child custody interference, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Jenny C.
       Swinford, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Gene Benjamin Kastner was found guilty of child custody interference. Idaho Code
§ 18-4506. The district court sentenced Kastner to a unified term of five years with three years
determinate. Kastner appeals asserting the district court abused its discretion by imposing an
excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Kastner’s judgment of conviction and sentence are affirmed.




                                                   2